BY THE COURT.
Landaker was put upon trial in the Juvenile Court of Columbus, accused of rape upon the prosecutrix, a minor. He waived a jury, and the judge of that court passed the case, by reason of statute, recommending an indictment in the Common Pleas Court. An indict-in the Franklin Common Pleas was returned. Landaker claimed that prosecution for delinquency with the prosecutrix was begun in the Juvenile Court as a misdemeanor, and because of that, the Common Pleas Court had no jurisdiction by indictment. A demurrer to the indictment was overruled and upon trial the accused was convicted and sentenced to a minimum of 3 years in the Ohio penitentiary. Error was prosecuted and the Court of Appeals held:
No rule of law gives to the accused the right to choose the particular offense which the state must charge, whether such offense shall be a felony or a misdemeanor.
As long as the accused was not twice put in jeopardy—the judge of the Juvenile Court had the right to pass the case and await an indictment in the Common Pleas Court upon a felony.